Citation Nr: 0018129	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $6,495.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1953 to 
October 1955, and from December 1955 to December 1958.  

This matter arises from various decisions rendered by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO) that denied the benefit now sought on appeal on the 
basis that the overpayment at issue resulted from the 
veteran's willful misrepresentation of material facts.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

The Board twice remanded this case to the RO for additional 
action.  On the latter occasion, the veteran was to be 
accorded a hearing before a traveling member of the Board.  
Such a hearing was scheduled for June 9, 2000 at 12:30 p.m.; 
however, the veteran failed to appear.  Nor was any good 
cause shown for this failure on the veteran's part.  As such, 
the Board will proceed on the evidence of record.  See 
38 C.F.R. § 20.702(d) (1999).  


FINDINGS OF FACT

1.  In both 1990 and 1991, the veteran submitted eligibility 
verification reports (EVR) in which he stated that neither he 
nor his wife had earnings during calendar years 1988 through 
1990.  

2.  As a result of an income verification match conducted in 
1990, VA learned that the veteran's wife had earned more than 
$6,000 during the two-year period beginning July 1988 and 
ending June 1990.  The veteran's improved disability pension 
benefits were reduced retroactively, and an overpayment of 
$6,495 ensued.  

3.  The repeated failure of the veteran to report his wife's 
earnings despite his knowledge of the requirements to do so 
demonstrated an intent on his part to misrepresent a material 
fact with knowledge of the likely consequences, and also 
resulted in a subsequent loss to the Government.  


CONCLUSION OF LAW

The creation of the overpayment of improved disability 
pension benefits in the amount of $6,495 involved 
misrepresentation of a material fact on the part of the 
appellant, and waiver of the recovery of the overpayment is 
therefore precluded.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded.  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed and that the case 
is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that the appellant has not 
challenged the creation of the overpayment at issue; 
moreover, the Board is satisfied that the debt was properly 
created.  As such, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  

The veteran contends that the overpayment at issue resulted 
from inadvertence on his part.  He asserts that he was 
assisted in completing his annual eligibility verification 
reports, and that he was not informed of the necessity to 
report his wife's income during that process.  

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary [of 
Veterans Affairs] when it is determined that recovery would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a).  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be determined that there existed in 
connection with the creation of a given overpayment no 
indication of willful misrepresentation on the part of the 
obligor.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Willful misrepresentation generally is the failure by a 
debtor to report a material fact for personal gain.  Id.  

The RO considered the facts in this case, and concluded that 
the appellant had demonstrated willful misrepresentation in 
the creation of the overpayment now at issue.  The threshold 
question is whether the veteran's failure to report his 
wife's earnings during the period beginning in July 1988 and 
ending in June 1990 was willful, and with the intent to seek 
and gain at another's expense through misrepresentation.  

The facts in this case are as follows.  The veteran was first 
granted pension benefits by VA in 1966.  Since that time, he 
has been required to report his family's income on a yearly 
basis.  He has done so since May 1966.  On his initial 
pension application, he reported his wife's wages for that 
year.  He continued to do so in subsequent years.  However, 
on various eligibility verification reports submitted by the 
veteran from 1988 through 1990, he reported that his family's 
only income was from his wife's Social Security benefits.  
Although specifically asked to report his spouse's total 
wages from unemployment for calendar years 1988, 1989, and 
1990, he reported "0" in each instance.  Parenthetically, he 
indicates he was assisted in filling out these forms, and was 
unaware of the reporting requirements regarding such income.  
This assertion is unfounded.  The EVR's in question reflect a 
handwriting that is undeniably the veteran's.  Moreover, 
there is no indication that he was misled by a third party as 
to the reporting requirements.  Finally, the Board notes that 
the veteran had a previous history of reporting his wife's 
wages until he divorced his previous spouse in 1981.  

In view of the foregoing, the Board must decide whether the 
veteran misreported his income with the intent to gain an 
unfair advantage.  Given the veteran's knowledge regarding 
the income reporting requirements associated with his 
continued receipt of VA improved disability pension benefits, 
and given his failure not only to do so, but to affirmably 
report that his wife had no wages during the period in 
question, the Board must conclude that the veteran willfully 
misrepresented material facts with knowledge of the likely 
consequences, i.e., a financial loss to the Government.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought.  

The Board's finding of misrepresentation in this case 
precludes the granting of waiver of recovery of the 
overpayment of improved disability pension benefits now at 
issue, notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $6,495 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

